Order Filed September 15, 2016




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-01547-CV

                   DELINDA BREWSTER, Appellant
                               V.
    NATIONSTAR MORTGAGE, LLC AND AMERICAN HOMES 4 RENT, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-13-03783-E

                                             ORDER
                Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart

        Before the Court is appellant’s August 24, 2016 Motion to Re-Open Case on Appeal and

appellant’s September 7, 2016 motion to extend deadline for filing first brief. The Court dismissed

this appeal for want of prosecution on August 17, 2016 after Appellant failed to file her brief

following one extension, despite the Court’s warning that the appeal would be dismissed if she

failed to file her brief by the extended deadline, and after she failed to respond to appellee’s motion

to dismiss the appeal or to otherwise communicate with the Court regarding the status of her brief

or appellee’s motion to dismiss. The Court DENIES appellant’s August 24, 2016 motion to re-

open case on appeal and DENIES appellant’s September 7, 2016 motion to extend deadline for

filing first brief.

                                                        /s/ ELIZABETH LANG-MIERS
                                                            JUSTICE